UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 333-173569 Technologies Scan Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 99-0363559 (IRS Employer Identification No.) 14517 Joseph-Marc-Vermette, Mirabel, Quebec, Canada, J7J 1X2 (Address of principal executive offices) (Zip Code) (450) 971-5419 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes o No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As ofFebruary 6, 2012, there were 114,150,000 shares of the issuer’s $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 14 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. TECHNOLOGIES SCAN CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (Unaudited) ASSETS DECEMBER 31, MARCH 31, CURRENT ASSETS Cash $ $ Other receivables Other current asset Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Advances payable - Advances payable - shareholders Total current liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 200,000,000 shares authorized, 114,150,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 TECHNOLOGIES SCAN CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 AND FOR THE PERIOD FROM MARCH 31, 2009 (INCEPTION) THROUGH DECEMBER 31, 2011 (Unaudited) FOR THE THREE MONTHS ENDED DECEMBER 31, 2011 FOR THE THREE MONTHS ENDED DECEMBER 31, 2010 FOR THE NINE MONTHS ENDED DECEMBER 31, 2011 FOR THE NINE MONTHS ENDED DECEMBER 31, 2010 MARCH 31, 2009 (INCEPTION) THROUGH DECEMBER 31, 2011 REVENUE $
